    Case 3:19-cv-00842-AVC Document 1 Filed 05/31/19 Page 1 of 42




                                 UNITED STATES DISTRICT COURT
                                           FOR THE
                                   DISTRICT OF CONNECTICUT



PATTON LAVERTY, ET AL,                                          CIVIL ACTION NO.: :

Plaintiffs,                                                      3:19-cv-842

        v.

KEVIN OSBORNE ET AL,                                            MAY 31, 2019

Defendants.


                                          NOTICE OF REMOVAL

         To the Judges of the United States District Court for the District of Connecticut, the

defendants, Kevin Osborne and Ozz Express, LLC (hereinafter "the Defendants"), hereby file

this Notice of Removal pursuant to 28 U.S.C. § 1332, 28 U.S.C. § 1441, and 28 U.S.C. § 1446

and, in support thereof, respectfully states:

         1.       On May 2, 2019, a copy of the Summons and Complaint in this matter was

served on the Commissioner of Motor Vehicles for the State of Connecticut. On that same date,

a copy of the process was sent via certified mail to the Defendants. On May 4, 2019, an

additional copy of the Summons and Complaint was sent via certified mail to Defendant

Osborne. Upon information and belief, the Defendants received the Summons and Complaint

for this matter on or before May 15, 2019.' On May 13, 2019, the Summons and Complaint for


 According to the Return of Service filed in the Superior Court, a supplemental return of service is anticipated to
be filed, but as of this date has not yet been filed. This supplemental return of service will identify with more
specificity the date(s) upon which the Defendants received the Summons and Complaint.
                                                             1

                                  MORRISON MAHONEY LLP • COUNSELLORS AT LAW
                             1000 LAFAYETTE BOULEVARD, SUITE 702, BRIDGEPORT, C I 06604
                                             203-965-4900 • JURIS NO. 436691
   Case 3:19-cv-00842-AVC Document 1 Filed 05/31/19 Page 2 of 42




this matter were filed in the Superior Court for the Judicial District of New Britain at New

Britain entitled: Patton Laverty et al v. Kevin Osborne et al, with docket number HHB-CV19-

6052573-S (hereinafter "State Action") returnable June 11, 2019, a copy of which, along with

the Return of Service, is attached hereto as Exhibit A.

       2.      There are a total of five named plaintiffs in the State Action. In the Complaint,

the Plaintiffs claim that on May 7, 2017, the Plaintiff Patton Laverty was operating a vehicle

("Patton Laverty's vehicle") in an easterly direction on Route 84 in Plainville, Connecticut, with

Plaintiff David Laverty as a passenger in his vehicle. The Plaintiffs further allege that Plaintiff

Heather Laverty was operating a separate motor vehicle ("Heather Laverty's vehicle") directly

behind the vehicle operated by Patton Laverty, with Plaintiff Gabriel Laverty and Plaintiff

Erwin Laverty as passengers in her vehicle. The Complaint alleges that the Defendant Kevin

Osborne was operating a vehicle owned by the Defendant Ozz Express, LLC, also in an easterly

direction on Route 84, which struck the vehicle of a non-party traveling directly behind Heather

Laverty's vehicle, which caused the non-party vehicle to strike Heather Laverty's vehicle,

which in turn caused IIeather's Laverty's vehicle to strike Patton Laverty's vehicle.            The

Complaint alleges that the Plaintiffs suffered injuries and damages which were caused by the

negligence of the Defendants.

       3.      This action involves citizens of different states.          At all times relevant, the

Plaintiffs are residents of the state of Maine. (See Exhibit A, Summons and Complaint).

       4.      The Defendant Kevin Osborne is a resident of Kentucky. (See Exhibit A,

Summons and Complaint). The Defendant Ozz Express, LLC is foreign corporation, domiciled
                                                     2
                             MORRISON MAHONEY LLP • COUNSELLORS AT LAW
                        1000 LAFAYETTE BOULEVARD, SUITE 702, BRIDGEPORT, CT 06604
                                       203-965-4900 • JURIS NO. 436691
     Case 3:19-cv-00842-AVC Document 1 Filed 05/31/19 Page 3 of 42




in Ohio, with a principal place of business located at 6184 Jamestown Drive, Parma, Ohio,

44134. Attorney Cara D. Joyce has filed a notice of appearance on behalf of the Defendants in

the State Action, a copy of which is attached hereto as Exhibit B.

        5.     Upon information and belief, and based on the allegations in the Plaintiff's

Complaint, the amount in controversy in this action is in excess of Seventy-Five Thousand

Dollars ($75,000.00), exclusive of interest and costs. There are five named plaintiffs in the

instant case, each of whom claim personal injuries and damages as a result of the subject motor

vehicle accident. For example, the Plaintiff Patton Laverty claims the following injuries:

"cervical hyperextension whiplash injury; bi-lateral carpal tunnel syndrome; bi-lateral hand

paresthesias and upper extremity discomfort; myelopathy; double crush injury resulting in

proximal myofascial pain and nerve root compression at C-5; somatic dysfunction of the

cervical[,] thoracic and lumbar spine; neck pain with radiation into shoulder blades; much pain;

suffering, mental anguish; nervousness; frustration; depression; loss of sleep; and, such other

injuries the full extent of which are not yet known." . (Ex. A, Complaint at Count One, ¶ 7.)

The other plaintiffs claim similar personal injuries as a result of the subject accident. (Ex. A,

Complaint at Count Two, ¶7, Count Three, ¶7, Count Four, ¶8, Count Six, ¶8).

6.      The State Action is a civil action of which this Court has original jurisdiction under 28

U.S.C. § 1332 because (1) the place of incorporation and principal place of business of the

Defendant Ozz Express, LLC, is wholly diverse from the citizenship of the plaintiffs; (2) the

Defendant Kevin Osborne is a resident of Kentucky, and the plaintiffs are residents of Maine,

and as such there is diversity of citizenship between the plaintiffs and Defendant Kevin Osborne
                                                    3
                             MORRISON MAHONEY LLP • COUNSELLORS AT LAW
                        1000 LAFAYETTE BOULEVARD, SUITE 702, BRIDGEPORT, CT 06604
                                       203-965-4900 • KRIS NO. 436691
   Case 3:19-cv-00842-AVC Document 1 Filed 05/31/19 Page 4 of 42




as well; and (3) the amount in controversy, exclusive of interest and costs, exceeds Seventy-Five

Thousand Dollars ($75,000.00). Removal of this action to this Court is proper pursuant to 28

U.S.C. § 1441 et seq.

       7.        Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is filed with this Court

within thirty (30) days after receipt by the Defendant of the Summons and Complaint, as the

Complaint was served via mail on May 2, 2019, and while the Defendants received the

Complaint at some point after that, this Notice of Removal is being filed within 30 days of the

date that the Summons and Complaint were mailed.

       8.        The Defendant has complied with the procedural requirements for removal as set

forth in 28 U.S.C. § 1446.

       9.        The Superior Court for the Judicial District of New Britain at New Britain is

located within the District of Connecticut, and, therefore, venue is proper pursuant to 28 U.S.C.

§ 86, because it is the "district and division embracing the place where such action is pending."

28 U.S.C. § 1441(a).

       10.       A copy of the written notice required by 28 U.S.C. § 1446(d) is attached hereto

as Exhibit C.

       WHEREFORE, the Defendant respectfully removes this action from the Superior Court

of Connecticut, Judicial District of New Britain, to this Court pursuant to 28 U.S.C. § 1332 and

U.S.C. § 1441.

                                              THE DEFENDANTS,
                                              KEVIN OSBORNE and OZZ EXPRESS, LLC


                                                      4
                              MORRISON MAHONEY LLP • COUNSELLORS AT LAW
                         1000 LAFAYETTE BOULEVARD, SUITE 702, BRIDGEPORT, Cr 06604
                                        203-965-4900 • JURIS NO. 436691
Case 3:19-cv-00842-AVC Document 1 Filed 05/31/19 Page 5 of 42




                                     BY: _/s/ Cara D. Joyce
                                     Cara D. Joyce, Esq.
                                     Federal Bar No.: ct29007
                                     Morrison Mahoney LLP
                                     1 Constitution Plaza, 10th Floor
                                     Hartford, CT 06103
                                     Telephone: (860) 616-4441
                                     E-Mail: cjoyce@morrisonmahoney.com




                                            5
                    MORRISON MAHONEY LLP • COUNSELLORS AT LAW
               1000 LAFAYETTE BOULEVARD, SUITE 702, BRIDGEPORT, CT 06604
                              203-965-4900 • JURIS NO. 436691
    Case 3:19-cv-00842-AVC Document 1 Filed 05/31/19 Page 6 of 42




                                 CERTIFICATION OF SERVICE

          I hereby certify that a copy of the foregoing document was served by mail to anyone

unable to accept electronic filing. Notice of this filing will be sent by e-mail to all parties by

operation of the Court's electronic filing system or by mail to anyone unable to accept electronic

filing.

David A. Zipfel, Esq.
David A. Zipfel and Associates, LLC
84 Connecticut Blvd.
East Hartford, CT 06108



                                                               /s/ Cara Joyce
                                                              Cara D. Joyce (ct29007)




                                                       6
                               MORRISON MAHONEY LLP • COUNSELLORS AT LAW
                          1000 LAFAYETTE BOULEVARD, SUITE 702, BRIDGEPORT, CT 06604
                                         203-965-4900 • JIJRIS NO. 436691
Case 3:19-cv-00842-AVC Document 1 Filed 05/31/19 Page 7 of 42




                       EXHIBIT A
                           Case 3:19-cv-00842-AVC Document 1 Filed 05/31/19 Page 8 of 42



SUMMONS - CIVIL                                                                                                                      STATE OF CONNECTICUT
JD-CV-1 Rev. 4-18
c,as.§§ 51-346, 51-347, 51-349, 51-350, 52-45a,                                                                                            SUPERIOR COURT
52-48, 52-259, P.R. §.§ 3-1 through 3-21, 8-1, 10-13
                                                                                                                                                        www.jud.ct gov 1=a1444sVI
See other side for Instructions
nil "X" if amount, legal interest or property in demand, not including interest and
    costs is less than $2,500.
    "X" if amount, legal interest or property in demand, not including interest and
    costs is $2,500 or more.
El "X" if claiming other relief in addition to or in lieu of money or damages.

TO: Any proper officer; BY AUTHORITY OF THE STATE OF CONNECTICUT, you are hereby commanded to make due and legal service of
this Summons and attached Complaint.
Address of court clerk where writ and other papers shall be filed (Number, street, town and zip code)          Telephone number of clerk        Return Date (Must be a Tuesday)
(CGS. §§ 5/-346, 51.350)                                                                                       (with area code)

20 Franklin Square, New Britain, CT 06051                                                                      ( 860 )615-5180                  June                         11 , 2 019
                                                                                                                                                          Month
                                                                                                                           51-349)
Ei Judicial District
[---] Housing Session
                                                                 At (Town in which writ Is returnable) (C.0 S §§ 51.346,
                                                                 Hartford
                                                                                                                                                Case type code (See list on page 2)
                                                                                                                                                 Major: V                Minor: 01
                                           Number.

For the Plaintiff(s) please enter the appearance of:
Name and address of attorney, law firm or plaintiff it self-represented (Number, street, town end zip code)                                     Jutis number (to be entered by attorney &by)

David A. Zipfel & Associates, LLC, 84 Connecticut Boulevard, East Hartford, CT 06108                                                            071240
Telephone number (with area code)                                Signature of Plaintiff Of self-represented)
( 860) 528-4567
The attorney or law firm appearing for the plaintiff, or the plaintiff if                                Email address for delivery of papers under Section 10-13 (if agreed to)
self-represented, agrees to accept papers (service) electronically in       Li   Yes        Ej No
this case under Section 10-13 of the Connecticut Practice Book,

Number of Plaintiffs: 5                        Number of Defendants: 2                                 Form JD-CV-2 attached for additional parties
     Parties             Name (Last, First, Middle initial) and Address of Each party (Number; Street; P.O. Box; Town; State, Zip; Country, if not USA)
      First            Name: LAVERTY, Patton Y.                                                                                                      P-01
     Plaintiff         Address: 130     Desert Way, Hartford, Maine 04220
   Additional          Name:    LAVERTY, Heather                                                                                                                                       P-02
    Plaintiff          Address: 130 Desert Way, Hartford                Maine 04220
     First             Name:      OSBORNE, Kevin                                                                                                                                       D-01
   Defendant           Address: 60  Mine Road, Everts, KY 40828
   Additional          Name:    OZZ EXPRESS LLC, 6184 Jamestown Drive, Parma, Ohio                                   44134 - agent for service: Paul Ozeruga,                          D-02
   Defendant           Address: 6184 Jamestown Drive, Parma, Ohio 44134

   Additional          Name:                                                                                                                                                           D-03
   Defendant           Address:

   Additional          Name:                                                                                                                                                           0-04
   Defendant           Address:

Notice to Each Defendant
1, YOU ARE BEING SUED. This paper Is a Summons In a lawsuit. The complaint attached to these papers states the claims that each plaintiff is making
   against you in this lawsuit.
2. To be notified of further proceedings, you or your attorney must file a form called an "Appearance" with the clerk of the above-named Court at the above
   Court address on or before the second day after the above Return Date. The Return Date is not a hearing date. You do not have to come to court on the
   Return Date unless you receive a separate notice telling you to come to court.
3. If you or your attorney do not file a written "Appearance" form on time, a judgment may be entered against you by default. The "Appearance" form may be
   obtained at the Court address above or at www.jud.ct.gov under "Court Forms."
4. If you believe that you have insurance that may cover the claim that is being made against you in this lawsuit, you should immediately contact your
   insurance representative. Other action you may have to take is described in the Connecticut Practice Book which may be found in a superior court law
   library or on-line at wwwJud.ct gov under "Court Rules."
5. If you have questions about the Summons and Complaint, you should talk to an attorney quickly. The Clerk of Court is not allowed to give advice on
   legal questions.
Signed (Sty and "x- prop                                  171 7,..;cromissioneriiriFe njame of Person Signing at Left                       Date signed
                                                                      i" Superior Court
                                                                     r —j Assistant Clerk          David A. Zipfel                                                  06/01/2019
If this Summons is signei by Clerk:                                                                                                                •          For Court Use Only
a. The signing has been 9, n so that the Plaintiff(s) will not be denied access to the courts,                                                         File Date
U. it is the responsibility o he Plaintiff(s) to see that service is made in the manner provided by law.
c. The Clerk is not permitted to give any legal advice in connection with any lawsuit.
d. The Clerk signing this Summons at the request of the Plaintiff(s) Is not responsible in any way for any errors or omissions
    in the Summons, any allegations contained in the Complaint, or the service of the Summons or Complaint.



-I certify I have read and I          Signed (Sell-Represented Plaintiff)                                                    Date                      Docket Number
 understand the above:
                                                                                        (Page 1 of 2)
                     Case 3:19-cv-00842-AVC Document 1 Filed 05/31/19 Page 9 of 42



Instructions
1. Type or print legibly; sign summons.
2. Prepare or photocopy a summons for each defendant.
3. Attach the original summons to the original complaint, and attach a copy of the summons to each copy of the complaint. Also, if there are
   more than 2 plaintiffs or more than 4 defendants prepare form JD-CV-2 and attach it to the originar and all copies of the complaint
4. After service has been made by a proper officer, file original papers end officer's return with the clerk of court.
5. Do not use this form for the following actions:
   (a) Family matters (for example divorce, child support,                (f) Proceedings pertaining to arbitration
       custody, paternity, and visitation matters)                        (g) Any actions or proceedings in which an attachment,
   (b) Summary Process actions                                                garnishment or replevy is sought
   (c) Applications for change of name                                    (h) Entry and Detainer proceedings
   (d) Probate appeals                                                    (i) Housing Code Enforcement actions
   (e) Administrative appeals



                                                                                                   ADA NOTICE
                                                               The Judicial Branch of the State of Connecticut complies with the Americans with
                                                               Disabilities Act (ADA), if you need a reasonable accommodation in accordance with
                                                               the ADA, contact a court clerk or an ADA contact person listed at www,jud.ct.gov/ADA



Case Tvae Codes
                     Codes                                                                                    Codes
Major Description    Wiwi                          Minor Description                      Major Description   Major/                   Minor Description
                     Minor                                                                                    Minor
Contracts             C 00    Construction - All other                                    Property            P 00     Foreclosure
                      C 10    Construction - State and Local                                                  P 10     Partition
                      C 20    Insurance Policy                                                                 P 20    Quiet Title/Discharge of Mortgage or Lien
                      C 30    Specific Performance                                                             P 30    Asset Forfeiture
                      C 40    Collections                                                                      P 90    All other
                      C 90        All other
                                                                                          Torts (Other than    7 02    Defective Premises - Private - Snow or Ice
Eminent Domain        5 00    State Highway Condemnation                                  Vehicular)           7 03    Defective Premises - Private - Other
                      0 10    Redevelopment Condemnation                                                       T 11    Defective Premises -, Public - Snow or Ice
                      E 20        Other State or Municipal Agencies                                            T 12    Defective Premises - Public - Other
                      E 30        Public Utilities & Gas Transmission Companies                                T 20    Products Liability - Other than Vehicular
                      E 90        All other                                                                    7 28    Malpractice - Medical
                                                                                                               7 29    Malpractice - Legal
Miscellaneous         M 00        injunction                                                                   T 30    Malpractice - All other
                      M 10        Receivership                                                                 T 40    ,Assault and Battery
                      M 20        Mandamus                                                                     7 50    Defamation
                      M 30        Habeas Corpus (extradition, release from Penal                               7 61    Animals - Dog
                                  Institution)                                                                 T 69    Animals - Other
                      M 40        Arbitration                                                                  T 70    False Arrest
                      M 50        Declaratory Judgment                                                         T 71    Fire Damage
                      M 63        Bar Discipline                                                               7 90    All other
                      M 66        Department of Labor Unemployment Compensation
                                  Enforcement
                                                                                           Vehicular Torts     V 01    Motor Vehicles• - Driver and/or Passengers) vs.
                      M 66        Bar Discipline - Inactive Status                                                     °Avails)
                       M 70       Municipal Ordinance and Regulation Enforcement                               V 04    Motor Vehicles* - Pedestrian vs. Driver
                      M 80        Foreign Civil Judgments - C.O.S. 52-604 & C.G.S.                             V 05    Motor Vehicles' - Property Damage only
                                  50a-30                                                                               Motor Vehicle' - Products Liability Including Warranty
                                                                                                               V 06
                       M 83       Small Claims Transfer to Regular Docket
                                                                                                               V 09    Motor Vehicle° • All other
                       M 84       Foreign Protective Order
                                                                                                               V 10    Boats
                       M 90       All other
                                                                                                               V 20    Airplanes
                                  Housing     - Return of Security Deposit                                     V 30    Railroads
Housing                H 10
                       H 12       Housing     - Rent and/or Damages                                            V 40    Snowmobiles
                       H 40       Housing     - Audits Querelanniunction                                       V 90    All other
                       H 50       Housing     - Administrative Appeal                                                  'Motor Vehicles include cars, trucks, motorcycles
                       H 60       Housing     - Municipal Enforcement                                                  and motor scooters.
                       H 90       Housing     - All Other
                                                                                           Wilts, Estates      W 10    Construction of Wits and Trusts
                                                                                           and Trusts          W 90    All other




JD-CV-1 Rev, 4-16 (Back/Page 2)
                                                                                   (Page 2 of 2)
                         Case 3:19-cv-00842-AVC Document 1 Filed 05/31/19 Page 10 of 42




CIVIL SUMMONS                                          STATE OF CONNECTICUT
CONTINUATION OF PARTIES                                   SUPERIOR COURT
,LD>CV•2     Rev. g-12

First named Plaintiff (Last, First, Middle Initial)
LAVERTY, Patton
Firm named petendani (Last, First, Middle Iron!)
OSBORNE, Kevin
Additional Plaintiffs
Name (Lest, First, MicMe Initial, ifIndividual)             Address (Number, Street Town and Zip Code)                             CODE

LAVERTY, David                                                                                                                     03
130 Desert Way, Hartford Maine 04220
LAVERTY, Gabriel, PPA David Laverty                                                                                                 04
130 Desert Way, Hartford, Maine 04220
LAVERTY, Erwin, PPA, Heather Laverty                                                                                                05
130 Desert Way, Hartford, Maine 04220
                                                                                                                                    06

                                                                                                                                    07

                                                                                                                                    08

                                                                                                                                    09

                                                                                                                                    10

                                                                                                                                    11

                                                                                                                                    12

                                                                                                                                    13

Additional Defendants
Name (Last, First, Middle Initial, if individual)            Address (Number, Street, Town and Zip Code)                           CODE

                                                                                                                                    05

                                                                                                                                    06

                                                                                                                                    07

                                                                                                                                    08

                                                                                                                                    09

                                                                                                                                    10

                                                                                                                                    11
                                                                                                          FOR COURT USE ONLY File Dale
                                                                                                    12



                                                                                                    13




                                                                                                    14   Docket number


                                                                                                            CIVIL SUMMONS-Continuation
                                        Print Form I                                             LReset Form-1
                                                                                                          Case 3:19-cv-00842-AVC Document 1 Filed 05/31/19 Page 11 of 42
a • JURIS NUMBER 071240 • 860 S28, 4567 • FAX 860, S28 4555




                                                                                                    RETURN DATE: JUNE 11, 2019                      SUPERIOR COURT

                                                                                                   PATTON Y LAVERTY, HEATHER                        JUDICIAL DISTRICT OF NEW BRITAIN
                                                                                                   LAVERTY, DAVID S. LAVERTY,
                                                                                                   GABRIEL LAVERTY, PPA DAVID S.
                                                                                                   LAVERTY & ERWIN LAVERTY, PPA
                                                                                                   HEATHER LAVERTY                                  AT NEW BRITAIN
                                                                                                        PLAINTIFFS

                                                                                                   V.
LAW OFFICES OF DAVID A, ZIPFEL & ASSOCIATES, LLC • 84 CONNECTICUT BOULEVARD • EAST HARTFORD CT 0




                                                                                                   KEVIN OSBORNE & OZZ EXPRESS, LLC
                                                                                                        DEFENDANTS                                  MAY 1, 2019

                                                                                                                                            COMPLAINT

                                                                                                   FIRST COUNT                                             (AS TO PATTON Y. LAVERTY)

                                                                                                         1.      At all times material hereto, the defendant, OZZ EXPRESS, LLC is a limited

                                                                                                   liability company organized and existing under the laws of the State of Ohio with its

                                                                                                   principal place of business at 6184 Jamestown Drive, Parma, Ohio.

                                                                                                         2.     On or about May 7, 2017 at approximately 9:30p m., and at all times relevant

                                                                                                   hereto, the Plaintiff, Patton Y. Laverty, (hereinafter "plaintiff/operator"), was operating his

                                                                                                   motor vehicle in an easterly direction on Route 84 in Plainville, Connecticut and was stopped

                                                                                                   in the right lane of said highway due to construction on the interstate.
                                                                 Case 3:19-cv-00842-AVC Document 1 Filed 05/31/19 Page 12 of 42
      7$60 , 528-4565




                                                                 3.      On said date and at said time, the defendant, Kevin Osborne, (hereinafter
• Aims NUMBER 071840 • 16801 528.4567




                                                           "defendant/operator"), was operating his motor vehicle in an easterly direction on Route 84

                                                           in Plainville, Connecticut,

                                                                  4.     On said date and at said time and place, the defendant, Kevin Osborne was

                                                           operating a vehicle owned by the defendant, OZZ EXPRESS, LLC as agent, servant, or

                                                           employee and/or within the meaning of §52-183 of the General Statutes with the permission
       84 CONNECTICUT BOULEVARD • EAST HARTFORD CT 08I04




                                                           of the defendant, OZZ EXPRESS, LLC and within his authority to do so.

                                                                  5.     On said date and at said time and place, as the plaintiff was stopped due to a

                                                           construction delay the defendant suddenly and without warning, drove his motor vehicle

                                                           into the rear of the vehicle operated by Lori Rocha which vehicle struck the vehicle operated

                                                           by the plaintiff, Heather Laverty which then struck the plaintiff/operator's vehicle causing

                                                           the plaintiff to be violently thrown about said vehicle and to suffer injuries which are more

                                                           particularly described below.
            LLC
   zierEL & ASSOCIATES.




                                                                  6.     The collision and the plaintiff's injuries were caused by the negligence and

                                                           carelessness of the, defendant, Kevin Osborne, in one or more of the following ways:

                                                                 (a)     IN THAT he failed to use due care and to make such use of his senses and
                                                                 faculties as would a reasonably prudent person under the circumstances as they then
                LAW OFFICES OF DAVID A




                                                                 and there existed;
                                                                                                                                         Case 3:19-cv-00842-AVC Document 1 Filed 05/31/19 Page 13 of 42
.46.87 • FAX 18601




                                                                                                                                          (b)   IN THAT he failed to operate and keep his motor vehicle under proper and
                                                                                                                                          reasonable control;

                                                                                                                                          (c)    IN THAT he failed to keep a proper and reasonable lookout for other motor
LAW OFFICES OF DAVID A ZIPFEL & ASSOCIATES LLC • 84 CONNECTICUT BOULEVARD • EAST HARTFORD. CT 06108 • JURIS NUMBER 071240 • 1880




                                                                                                                                          vehicles upon the highway;

                                                                                                                                         (d)   IN THAT he failed to apply his brakes so as to avoid a collision, although by a
                                                                                                                                         proper and reasonable exercise of his faculties he could have and should have done so;

                                                                                                                                         (e)    IN THAT he was following too close in violation of Connecticut General
                                                                                                                                         Statutes Section 14-240;

                                                                                                                                         (f)   IN THAT he failed to keep a reasonable stopping distance between his vehicle
                                                                                                                                         and the rear of the Rocha vehicle;

                                                                                                                                         (g)    IN THAT he was driving while distracted, and/or

                                                                                                                                         (h)     IN THAT he operated his motor vehicle at a rate of speed greater than is
                                                                                                                                         reasonable, having regard to the width, traffic and use of highway, road or parking
                                                                                                                                         area, the intersection of streets and/or weather conditions in violation of Connecticut
                                                                                                                                         General Statutes Section 14-218a.

                                                                                                                                         7.     As a result of the negligence and carelessness of the defendant, Kevin Osborne,

                                                                                                                                   as aforesaid, the plaintiff suffered severe and painful personal injuries, when upon medical

                                                                                                                                   examination it was determined that the plaintiff suffered the following injuries: cervical

                                                                                                                                   hyperextension whiplash injury; bi-lateral carpal tunnel syndrome; bi-lateral hand

                                                                                                                                   paresthesias and upper extremity discomfort; myelopathy, double crush injury resulting in

                                                                                                                                   proximal myofascial pain and nerve root compression at C-5; somatic dysfunction of the
                                                                                                                                                                  Case 3:19-cv-00842-AVC Document 1 Filed 05/31/19 Page 14 of 42
LAW OFFICES OF DAVID A ZIPFEL S ASSOCIATES. LLC • SA CONNECTICUT BOULEVARD • EAST HARTFORD CT 06108 • JURIS NUMBER 071240 • 18601 528•4567 • FAX 186




                                                                                                                                                       cervical thoracic and lumbar spine; neck pain with radiation into shoulder blades; much

                                                                                                                                                       pain; suffering, mental anguish, nervousness; frustration; depression; loss of sleep, and, such

                                                                                                                                                       other injuries the full extent of which are not yet known.

                                                                                                                                                                  8.    All of the aforesaid injuries are or may be permanent in nature.

                                                                                                                                                              9.        As a further result of the negligence and carelessness of the defendant, as

                                                                                                                                                       aforesaid, the plaintiff suffered and will suffer in the future great physical pain and mental

                                                                                                                                                       anguish, nervousness, and frustration.

                                                                                                                                                                  10.   As a further result of the negligence and carelessness of the defendant, as

                                                                                                                                                       aforesaid, the plaintiff has been restricted and prevented from pursuing the activities in

                                                                                                                                                       which he engaged prior to the date of the accident and his ability to get around and enjoy

                                                                                                                                                       life's offerings has been impaired and will be so affected permanently for the remainder of

                                                                                                                                                       his life

                                                                                                                                                              11.       As a further result of the negligence and carelessness of the defendant, as

                                                                                                                                                       aforesaid, the plaintiff has incurred and will incur in the future, considerable expenses for

                                                                                                                                                       hospital, doctor and medical care treatment, physical therapy, x-rays, medicines and medical

                                                                                                                                                       supplies all to his financial detriment




                                                                                                                                                                                                          4
                                                                                    Case 3:19-cv-00842-AVC Document 1 Filed 05/31/19 Page 15 of 42
18601526 4535




                                                                                    12.     As a further result of the negligence and carelessness of the defendant, as

                                                                              aforesaid, the plaintiff was caused to lose time from his employment causing him financial
PO • EAST HARTFORD CT 06108 • JURIS NUMBER 071240 -1880) 3




                                                                              loss and his earning capacity may be impaired.



                                                                              SECOND COUNT                                            (AS TO DAVID S. LAVERTY)

                                                                                    1.      At all times material hereto, the defendant, OZZ EXPRESS, LLC is a limited

                                                                              liability company organized and existing under the laws of the State of Ohio with its

                                                                              principal place of business at 6184 Jamestown Drive, Parma, Ohio.

                                                                                    2.      On or about May 7, 2017 at approximately 9:30p.m., and at all times relevant

                                                                              hereto, the plaintiff, David S. Laverty, (hereinafter "plaintiff/passenger"), was a passenger in
         LAW OFFICES OF DAVID A ZIPFEL & ASSOCIATES LLC • 84 CONNECTICUT So




                                                                              a motor vehicle operated by the plaintiff, Patton Laverty in an easterly direction on Route 84

                                                                              in Plainville, Connecticut.

                                                                                    3.      On said date and at said time, the defendant, Kevin Osborne, (hereinafter

                                                                              "defendant/operator"), was operating his motor vehicle in an easterly direction on Route 84

                                                                              in Plainville, Connecticut.

                                                                                     4.     On said date and at said time and place, the defendant, Kevin Osborne was

                                                                              operating a vehicle owned by the defendant, OZZ EXPRESS, LLC as agent, servant, or




                                                                                                                              5
                                                                                                                Case 3:19-cv-00842-AVC Document 1 Filed 05/31/19 Page 16 of 42
JURI5 NUMBER 071240 • (8601 528-4587 • FAX (8601 528-




                                                                                                          employee and/or within the meaning of §52-183 of the General Statutes with the permission

                                                                                                          of the defendant, OZZ EXPRESS, LLC and within his authority to do so.

                                                                                                                5.     On said date and at said time and place, as the plaintiff's vehicle was stopped

                                                                                                          for a construction delay the defendant suddenly and without warning, drove his motor

                                                                                                          vehicle into the rear of the vehicle operated by Lori Rocha which vehicle struck the vehicle

                                                                                                          operated by the plaintiff, Heather Laverty which then struck the plaintiff/operator's vehicle
  LAW OFFICES OF DAVID A ZIPFEL eg ASSOCIATES. LLC • 84 CONNECTICUT BOULEVARD • EAST HARTFORD. CT 08108




                                                                                                          causing the plaintiff to be violently thrown about said vehicle and to suffer injuries which are

                                                                                                          more particularly described below.

                                                                                                                6.     The collision and the plaintiff's injuries were caused by the negligence and

                                                                                                          carelessness of the, defendant, Kevin Osborne, in one or more of the following ways:

                                                                                                                (a)     IN THAT he failed to use due care and to make such use of his senses and
                                                                                                                faculties as would a reasonably prudent person under the circumstances as they then
                                                                                                                and there existed;

                                                                                                                (b)   IN THAT he failed to operate and keep his motor vehicle under proper and
                                                                                                                reasonable control;

                                                                                                                (c)    IN THAT he failed to keep a proper and reasonable lookout for other motor
                                                                                                                vehicles upon the highway;

                                                                                                                (d)   IN THAT he failed to apply his brakes so as to avoid a collision, although by a
                                                                                                                proper and reasonable exercise of his faculties he could have and should have done so;
                                                                                     Case 3:19-cv-00842-AVC Document 1 Filed 05/31/19 Page 17 of 42
;860) 528-4565




                                                                                     (e)    IN THAT he was following too close in violation of Connecticut General
601528-4567 •




                                                                                     Statutes Section 14-240;

                                                                                           IN THAT he failed to keep a reasonable stopping distance between his vehicle
                                                                                     and the rear of the Rocha vehicle;
RD • EAST HARTFORD CT 06108 • RIMS NUMBER 071




                                                                                      (g)    IN THAT he was driving while distracted; and/or

                                                                                     (h)     IN THAT he operated his motor vehicle at a rate of speed greater than is
                                                                                     reasonable, having regard to the width, traffic and use of highway, road or parking
                                                                                     area, the intersection of streets and/or weather conditions in violation of Connecticut
                                                                                     General Statutes Section 14-218a

                                                                                      7.     As a result of the negligence and carelessness of the defendant, Kevin Osborne

                                                                               as aforesaid, the plaintiff suffered severe and painful personal injuries, when upon medical

                                                                               examination it was determined that the plaintiff suffered the following injuries:
       LAW OFFICES OF DAVID A Z .FEL & ASSOCIA ES, LLC • 84 CONNECTICUT DOUL




                                                                               sprain/strain of the cervical spine; radiculopathy; aggravation of pre-existing degenerative

                                                                               condition to the cervical spine, underlying grade 1 spondylolisthesis C4-05 and underlying

                                                                               degenerative disc disease, spondylolisthesis C4-05 and underlying degenerative disc disease,

                                                                               spondylolisthesis C5-C6 and C6-C7; sprain/strain of the lumbar spine; acute on chronic right

                                                                               C5-C6, right C6-C7 cervical radiculopathy; severe chronic right carpal tunnel syndrome

                                                                               requiring surgery; headaches; much pain; suffering, mental anguish; nervousness;

                                                                               frustration; depression; loss of sleep; and, such other injuries the full extent of which are not

                                                                               yet known.




                                                                                                                                7
                                                Case 3:19-cv-00842-AVC Document 1 Filed 05/31/19 Page 18 of 42
4567 • FAX 46e01 :120 45e5




                                                8.    All of the aforesaid injuries are or may be permanent in nature.

                                                9.    As a further result of the negligence and carelessness of the defendant, as

                                        aforesaid, the plaintiff suffered and will suffer in the future great physical pain and mental

                                        anguish, nervousness, and frustration.

                                                10.   As a further result of the negligence and carelessness of the defendant, as

                                        aforesaid, the plaintiff has been restricted and prevented from pursuing the activities in

                                        which he engaged prior to the date of the accident and his ability to get around and enjoy

                                        life's offerings has been impaired and will be so affected permanently for the remainder of

                                        his life.

                                                11.   As a further result of the negligence and carelessness of the defendant, as

                                        aforesaid, the plaintiff has incurred and will incur in the future, considerable expenses for

                                        hospital, doctor and medical care treatment, physical therapy, x-rays, medicines and medical

                                        supplies all to his financial detriment.
  ICES OF DAVID A ZIPFEL & ASSOCIATES




                                                12.   As a further result of the negligence and carelessness of the defendant, as

                                        aforesaid, the plaintiff was caused to lose time from his employment causing him financial

                                        loss and his earning capacity may be impaired.




  0




                                                                                        8
                                                                Case 3:19-cv-00842-AVC Document 1 Filed 05/31/19 Page 19 of 42
60 828-4565
(1360 528.45




                                                          THIRD COUNT                                                    (AS TO HEATHER LAVERTY)

                                                                1.      At all times material hereto, the defendant, OZZ EXPRESS, LLC is a limited
JURIS NUMBER 07




                                                          liability company organized and existing under the laws of the State of Ohio with its

                                                          principal place of business at 6184 Jamestown Drive, Parma, Ohio.

                                                                2.      On or about May 7, 2017 at approximately 9:30p.m., and at all times relevant
 84 CONNECTICUT BOULEVARD • EAST HARTFORD CT




                                                          hereto, the Plaintiff, Heather Laverty, (hereinafter "plaintiff/operator"), was operating her

                                                          motor vehicle in an easterly direction on Route 84 in Plainville, Connecticut and was stopped

                                                          in the right lane of said highway due to construction on the interstate.

                                                                3.      On said date and at said time, the defendant, Kevin Osborne, (hereinafter

                                                          "defendant/operator"), was operating his motor vehicle in an easterly direction on Route 84

                                                          in Plainville, Connecticut.

                                                                 4.     On said date and at said time and place, the defendant, Kevin Osborne was
         LAW OFFICES OF DAVID A ZIPFEL & ASSOCIATES LLC




                                                          operating a vehicle owned by the defendant, OZZ EXPRESS, LLC as agent, servant, or

                                                          employee and/or within the meaning of §52-183 of the General Statutes with the permission

                                                          of the defendant, OZZ EXPRESS, LLC and within his authority to do so.
                                                            Case 3:19-cv-00842-AVC Document 1 Filed 05/31/19 Page 20 of 42
4567 • FAX (660} S28,4565




                                                            5.     On said date and at said time and place, as the plaintiff's vehicle was stopped

                                                      for a construction delay the defendant suddenly and without warning, drove his motor

                                                      vehicle into the rear of the vehicle operated by Lori Rocha which was stopped behind the

                                                      plaintiff's vehicle which then struck the vehicle operated by the plaintiff, Heather Laverty
 ARO • EAST HARTFORD CT 06108 • JURIS NUM




                                                      which then struck the vehicle operated by Patton Laverty causing the plaintiff to be violently

                                                      thrown about her vehicle and to suffer injuries which are more particularly described below.

                                                            6.     The collision and the plaintiff's injuries were caused by the negligence and

                                                      carelessness of the, defendant, Kevin Osborne, in one or more of the following ways:

                                                            (a)     IN THAT he failed to use due care and to make such use of his senses and
                                                            faculties as would a reasonably prudent person under the circumstances as they then
                                                            and there existed;
     LLC • 84 CONNECTICUT




                                                            (b)   IN THAT he failed to operate and keep his motor vehicle under proper and
                                                            reasonable control;

                                                            (c)    IN THAT he failed to keep a proper and reasonable lookout for other motor
                                                            vehicles upon the highway,

                                                            (d)   IN THAT he failed to apply his brakes so as to avoid a collision, although by a
             LAW OFFICES OF DAVID A ZIPFEL Cc ASSOC




                                                            proper and reasonable exercise of his faculties he could have and should have done so;

                                                            (e)    IN THAT he was following too close in violation of Connecticut General
                                                            Statutes Section 14-240;

                                                            (f)   IN THAT he failed to keep a reasonable stopping distance between his vehicle
                                                            and the rear of the Rocha vehicle;




                                                                                                     10
                                                        Case 3:19-cv-00842-AVC Document 1 Filed 05/31/19 Page 21 of 42
       28.4557 • FAX 1860) 528




                                                         (g)    IN THAT he was driving while distracted; and/or

                                                         (h)     IN THAT he operated his motor vehicle at a rate of speed greater than is
                                                         reasonable, having regard to the width, traffic and use of highway, road or parking
  EAST HARTFORD CT 06108 • _WPM NUMBER 071240 •




                                                         area, the intersection of streets and/or weather conditions in violation of Connecticut
                                                         General Statutes Section 14-218a.

                                                         7      As a result of the negligence and carelessness of the defendant, as aforesaid, the

                                                  plaintiff suffered severe and painful personal injuries, when upon medical examination it

                                                  was determined that the plaintiff suffered the following injuries: cervical sprain/strain;

                                                  thoracic strain/sprain; lumbar sprain/strain; cervical radiculopathy; somatic dysfunction of

                                                  the spine; right medial epicondylitis; post traumatic headache; much pain; suffering, mental

                                                  anguish; nervousness; frustration; depression; loss of sleep; and, such other injuries the full
Elam 84 CONNECTICUT




                                                  extent of which are as yet unknown.

                                                         8.     All of the aforesaid injuries are or may be permanent in nature.

                                                        9.     As a further result of the negligence and carelessness of the defendant, Kevin
a ASSOCIATES.




                                                  Osborne as aforesaid, the plaintiff suffered and will suffer in the future great physical pain

                                                  and mental anguish, nervousness, and frustration.
   LAW OFFICES OF OAVIO A ZIPFEL




                                                        10.     As a further result of the negligence and carelessness of the defendant, as

                                                  aforesaid, the plaintiff has been restricted and prevented from pursuing the activities in




                                                                                                  II
                                                                            Case 3:19-cv-00842-AVC Document 1 Filed 05/31/19 Page 22 of 42
605 528.4567 • FAX




                                                                    which she engaged prior to the date of the accident and her ability to get around and enjoy

                                                                    life's offerings has been impaired and will be so affected permanently for the remainder of

                                                                    her life.

                                                                           11     As a further result of the negligence and carelessness of the defendant, as
84 CONNECTICUT BOULEVARD • EAST HAPTFORO. CT 06108 • JURIS NUMBER




                                                                    aforesaid, the plaintiff has incurred and will incur in the future, considerable expenses for

                                                                    hospital, doctor and medical care treatment, physical therapy, x-rays, medicines and medical

                                                                    supplies all to her financial detriment.

                                                                           12.    As a further result of the negligence and carelessness of the defendant, as

                                                                    aforesaid, the plaintiff was caused to lose time from her employment causing her financial

                                                                    loss and her earning capacity may be impaired.

                                                                    FOURTH COUNT                       (AS TO GABRIEL LAVERTY, PPA DAVID S. LAVERTY)

                                                                            I.    At all times material hereto, the defendant, OZZ EXPRESS, LLC is a limited

                                                                    liability company organized and existing under the laws of the State of Ohio with its
                LAW OFFICES OF DAVID A ZIPFEL & ASSOCIATES LLC




                                                                    principal place of business at 6184 Jamestown Drive, Parma, Ohio.

                                                                            2.    The Plaintiff, Gabriel Laverty (hereinafter "plaintiff/minor"), is a minor,

                                                                    seventeen (17) years of age, and brings this action by the plaintiff, David S. Laverty

                                                                    (hereinafter "plaintiff/father"), his father, parent and next friend.




                                                                                                                    12
                                                                                                           Case 3:19-cv-00842-AVC Document 1 Filed 05/31/19 Page 23 of 42
528 4565




                                                                                                          3.      On or about May 7, 2017 at approximately 9:30p.m., and at all times relevant
8801 528-4




                                                                                                    hereto, the plaintiff/minor, was a passenger in a motor vehicle operated by the plaintiff,

                                                                                                    Heather Laverty in an easterly direction on Route 84 in Plainville, Connecticut.

                                                                                                           4.     On said date and at said time, the defendant, Kevin Osborne, (hereinafter
05 • JORIS NUMBER




                                                                                                    "defendant/operator"), was operating his motor vehicle in an easterly direction on Route 84

                                                                                                    in Plainville, Connecticut.
 LAW OFFICES OF DAVID A ZIPFEL & ASSOCIATES, LLC • 84 CONNECTICUT BOULEVARD • EAST HARTFORD. CT 0




                                                                                                           5.     On said date and at said time and place, the defendant, Kevin Osborne was

                                                                                                    operating a vehicle owned by the defendant, OZZ EXPRESS, LLC as agent, servant, or

                                                                                                    employee and/or within the meaning of §52-183 of the General Statutes with the permission

                                                                                                    of the defendant, OZZ EXPRESS, LLC and within his authority to do so.

                                                                                                           6.     On said date and at said time and place, as the plaintiff's vehicle was stopped

                                                                                                    for a construction delay the defendant suddenly and without warning, drove his motor

                                                                                                    vehicle into the rear of the vehicle operated by Lori Rocha which vehicle struck the vehicle

                                                                                                    operated by the plaintiff, Heather Laverty which then struck the plaintiff, Patton Laverty's

                                                                                                    vehicle causing the plaintiff to be violently thrown about his vehicle and to suffer injuries

                                                                                                    which are more particularly described below.




                                                                                                                                                   13
                                                                                                                     Case 3:19-cv-00842-AVC Document 1 Filed 05/31/19 Page 24 of 42
X 186O) 52144565




                                                                                                                     7.     The collision and the plaintiff's injuries were caused by the negligence and
ASSOCIATES. LLC .134 CONNECTICUT BOULEVARD - EAST HARTFORD CT 06108 • JURIS NUMBER 071240 • 48601 528-4567 •




                                                                                                               carelessness of the, defendant, Kevin Osborne, in one or more of the following ways:

                                                                                                                     (a)    IN THAT he failed to use due care and to make such use of his senses and
                                                                                                                     faculties as would a reasonably prudent person under the circumstances as they then
                                                                                                                     and there existed;

                                                                                                                     (b)   IN THAT he failed to operate and keep his motor vehicle under proper and
                                                                                                                     reasonable control;

                                                                                                                     (c)    IN THAT he failed to keep a proper and reasonable lookout for other motor
                                                                                                                     vehicles upon the highway;

                                                                                                                     (d)   IN THAT he failed to apply his brakes so as to avoid a collision, although by a
                                                                                                                     proper and reasonable exercise of his faculties he could have and should have done so;

                                                                                                                     (e)    IN THAT he was following too close in violation of Connecticut General
                                                                                                                     Statutes Section 14-240;

                                                                                                                           IN THAT he failed to keep a reasonable stopping distance between his vehicle
                                                                                                                     and the rear of the Rocha vehicle;

                                                                                                                     (g)    IN THAT he was driving while distracted; and/or

                                                                                                                     (h)     IN THAT he operated his motor vehicle at a rate of speed greater than is
                                                                                                                     reasonable, having regard to the width, traffic and use of highway, road or parking
                                                                                                                     area, the intersection of streets and/or weather conditions in violation of Connecticut
                                                                                                                     General Statutes Section 14-218a.
    A ZIPFEL &




                                                                                                                     8.     As a result of the negligence and carelessness of the defendant, as aforesaid, the
                          LAW OFFICES OF DAVID




                                                                                                               plaintiff suffered severe and painful personal injuries, when upon medical examination it




                                                                                                                                                             14
                                                                                                                                 Case 3:19-cv-00842-AVC Document 1 Filed 05/31/19 Page 25 of 42
    O S2B-4SSS




                                                                                                                         was determined that the plaintiff suffered the following injuries: acute transverse process
    (960, 528,4567




                                                                                                                         fracture of the left L-3 vertebra; sprain/strain of the lumbar spine; abrasions and contusions;

                                                                                                                         disc bulge at L1-L2, L2-L3,        L4-L5, L5-S1; back brace; much pain, suffering, mental
LAW OFFICES OF DAVIO A ZIPFEL & ASSOCIATES, LLC • S4 CONNECTICUT BOULEVARD • EAST HARTFORD, CT 06108 • JURIS NUMBER 07




                                                                                                                         anguish; nervousness; frustration; depression; loss of sleep; and, such other injuries the full

                                                                                                                         extent of which are not yet known.

                                                                                                                                 9.    All of the aforesaid injuries are or may be permanent in nature.

                                                                                                                                 10.   As a further result of the negligence and carelessness of the defendant, as

                                                                                                                         aforesaid, the plaintiff suffered and will suffer in the future great physical pain and mental

                                                                                                                         anguish, nervousness, and frustration.

                                                                                                                                 11.   As a further result of the negligence and carelessness of the defendant, as

                                                                                                                         aforesaid, the plaintiff has been restricted and prevented from pursuing the activities in

                                                                                                                         which he engaged prior to the date of the accident and his ability to get around and enjoy

                                                                                                                         life's offerings has been impaired and will be so affected permanently for the remainder of

                                                                                                                         his life.

                                                                                                                                 12.   As a further result of the negligence and carelessness of the defendant, as

                                                                                                                         aforesaid, the plaintiff has incurred and will incur in the future, considerable expenses for




                                                                                                                                                                         15
                                                                                      Case 3:19-cv-00842-AVC Document 1 Filed 05/31/19 Page 26 of 42




to
tO




0

                                                                               hospital, doctor and medical care treatment, physical therapy, x-rays, medicines and medical

                                                                               supplies all to his financial detriment.
T HARTFORD CT 06108 • JURtS NUMBER 071240 • I860!




                                                                                      13.    As a further result of the negligence and carelessness of the defendant, as

                                                                               aforesaid, the plaintiff was caused to lose time from his employment causing him financial

                                                                               loss and his earning capacity may be impaired.



                                                                               FIFTH COUNT                        (AS TO GABRIEL LAVERTY, PPA DAVID S. LAVERTY)

                                                                                      1.      Paragraphs One through Thirteen of the Fourth Count are hereby incorporated

                                                                               by reference as Paragraphs One through Thirteen of this the Fifth Count as though more fully

                                                                               set forth herein.
  LAW OFFICES OF DAVID A. ZIPFEL & ASSOCIATES LLC • 84 CONNECTICUT BOUL




                                                                          1'
                                                                                      14.    As a result of the negligence and carelessness of the defendant, as aforesaid, the

                                                                               plaintiff/father was forced to expend monies for hospital, medical care and attention, x-rays,

                                                                               follow up care and pharmaceuticals as well as incidentals on behalf of his son and, he will be

                                                                               forced to expend further sums for the same in the future.




                                                                                                                              1 rt
                                                  Case 3:19-cv-00842-AVC Document 1 Filed 05/31/19 Page 27 of 42




                                           SIXTH COUNT                        (AS TO ERWIN LAVERTY, PPA HEATHER LAVERTY)

                                                  I.     At all times material hereto, the defendant, OZZ EXPRESS, LLC is a limited

                                           liability company organized and existing under the laws of the State of Ohio with its
 NUMBER 071240




                                           principal place of business at 6184 Jamestown Drive, Parma, Ohio.

                                                  2.     The Plaintiff, Erwin Laverty (hereinafter "plaintiff/minor"), is a minor, three (3)
    06108 • JURIS




                                           years of age, and brings this action by the plaintiff, Heather Laverty (hereinafter
BOULEVARD • EAST HARTFORD, CT




                                           "plaintiff/mother"), his mother, parent and next friend.

                                                  3.     On or about May 7, 2017 at approximately 9:30p.m,, and at all times relevant

                                           hereto, the plaintiff/minor, was a passenger in a motor vehicle operated by the plaintiff,

                                           Heather Laverty in an easterly direction on Route 84 in Plainville, Connecticut.

                                                  4.     On said date and at said time, the defendant, Kevin Osborne, (hereinafter
S. LLC • 84 CONNE




                                           "defendant/operator"), was operating his motor vehicle in an easterly direction on Route 84

                                           in Plainville, Connecticut.

                                                 5.     On said date and at said time and place, the defendant, Kevin Osborne was
  LAW OFFICES OF DAVID A 71PFEL & ASSOCI




                                           operating a vehicle owned by the defendant, OZZ EXPRESS, LLC as agent, servant, or

                                           employee and/or within the meaning of §52-183 of the General Statutes with the permission

                                           of the defendant, OZZ EXPRESS, LLC and within his authority to do so.




                                                                                          17
                                                                                         Case 3:19-cv-00842-AVC Document 1 Filed 05/31/19 Page 28 of 42
   326.4567 • FAX 8150 526 4565




                                                                                          6.     On said date and at said time and place, as the plaintiff's vehicle was stopped

                                                                                   for a construction delay the defendant suddenly and without warning, drove his motor
             1860i




                                                                                   vehicle into the rear of the vehicle operated by Lori Rocha which vehicle struck the vehicle
LLC • 04 CONNECTICUT BOULEVARD • EAST HARTFORD. CT 06108 • JURIS NUMBER 071240 •




                                                                                   operated by the plaintiff, Heather Laverty which then struck the plaintiff, Patton Laverty's

                                                                                   vehicle causing the plaintiff to be violently thrown about his vehicle and to suffer injuries

                                                                                   which are more particularly described below.

                                                                                         7.     The collision and the plaintiff's injuries were caused by the negligence and

                                                                                   carelessness of the, defendant, Kevin Osborne, in one or more of the following ways:

                                                                                         (a)    IN THAT he failed to use due care and to make such use of his senses and
                                                                                         faculties as would a reasonably prudent person under the circumstances as they then
                                                                                         and there existed;

                                                                                         (b)   IN THAT he failed to operate and keep his motor vehicle under proper and
                                                                                         reasonable control;

                                                                                         (c)    IN THAT he failed to keep a proper and reasonable lookout for other motor
                                                                                         vehicles upon the highway;

                                                                                         (d)   IN THAT he failed to apply his brakes so as to avoid a collision, although by a
                                                                                         proper and reasonable exercise of his faculties he could have and should have done so;

                                                                                         (e)    IN THAT he was following too close in violation of Connecticut General
                                                                                         Statutes Section14-240;
          LAW OFFICES OF DAVID A 21




                                                                                               IN THAT he failed to keep a reasonable stopping distance between his vehicle
                                                                                         and the rear of the Rocha vehicle;




                                                                                                                                  18
                                                           Case 3:19-cv-00842-AVC Document 1 Filed 05/31/19 Page 29 of 42
40 • (6503529-4567 • FAX 18601 526 4565




                                                           (g)     IN THAT he was driving while distracted; and/or

                                                           (h)     IN THAT he operated his motor vehicle at a rate of speed greater than is
                                                           reasonable, having regard to the width, traffic and use of highway, road or parking
                                                           area, the intersection of streets and/or weather conditions in violation of Connecticut
                                                           General Statutes Section 14-218a.
 ST HARTFORO CT 06108 • .11JR1S NUMBER




                                                           8.      As a result of the negligence and carelessness of the defendant, as aforesaid, the

                                                     plaintiff suffered severe and painful personal injuries, when upon medical examination it

                                                     was determined that the plaintiff suffered the following injuries: muscle strains; much pain;

                                                     suffering, mental anguish; nervousness; frustration; depression; loss of sleep; and, a severe

                                                     traumatic shock to his nervous system.

                                                           9.      All of the aforesaid injuries are or may be permanent in nature.

    U                                                      10.    As a further result of the negligence and carelessness of the defendant, as

                                                     aforesaid, the plaintiff suffered and will suffer in the future great physical pain and mental
         S. LLC • 64 CON




                                                     anguish, nervousness, and frustration.

                                                           11.     As a further result of the negligence and carelessness of the defendant, as
            LAW OFFICES OF DAVID A. ZIPFEL & ASSOC




                                                     aforesaid, the plaintiff has been restricted and prevented from pursuing the activities in

                                                     which he engaged prior to the date of the accident and his ability to get around and enjoy




                                                                                                    19
                                                                                                                                                                        Case 3:19-cv-00842-AVC Document 1 Filed 05/31/19 Page 30 of 42
                                                                                              06108 • JURIS NUMBER 071240 • {8601528-4567 • FAX i8601528 4565




                                                                                                                                                                life's offerings has been impaired and will be so affected permanently for the remainder of

                                                                                                                                                                his life.

                                                                                                                                                                        12.   As a further result of the negligence and carelessness of the defendant, as

                                                                                                                                                                aforesaid, the plaintiff has incurred and will incur in the future, considerable expenses for

                                                                                                                                                                hospital, doctor and medical care treatment, physical therapy, x-rays, medicines and medical

                                                                                                                                                                supplies all to his financial detriment.
LAW OFFICES OF DAVID A ZIPFEL & ASSOCIATES LLC • 84 CONNECTICUT BOULEVARD • EAST HARTFORD. CT




                                                                                                                                                                SEVENTH COUNT                       (AS TO ERWIN LAVERTY, PPA HEATHER LAVERTY)

                                                                                                                                                                        1.     Paragraphs One through Twelve of the Sixth Count are hereby incorporated by

                                                                                                                                                                reference as Paragraphs One through Twelve of this the Seventh Count as though more fully

                                                                                                                                                                set forth herein.

                                                                                                                                                                        13.   As a result of the negligence and carelessness of the defendant, as aforesaid, the

                                                                                                                                                                plaintiff/mother was forced to expend monies for hospital, medical care and attention, x-

                                                                                                                                                                rays, follow up care and pharmaceuticals as well as incidentals on behalf of her son and, she

                                                                                                                                                                will be forced to expend further sums for the same in the future.




                                                                                                                                                                                                               20
                                                          Case 3:19-cv-00842-AVC Document 1 Filed 05/31/19 Page 31 of 42
456$
JURIS NUMBER 071240 • I860I 528-4567 • FAX 18601 52B




                                                          WHEREFORE, the plaintiff claims the following relief:

                                                          1.    Monetary damages.

                                                          2.    Any other equitable relief that the Court may deem just and appropriate.


                                                                                           THE PLAINTIFFS,
                                                                                           PATTON Y. LAVERTY, HEATHER LAVERTY,
                                                                                           DAVID S. LAVERTY, GABRIEL LAVERTY, PPA
      64 CONNECTICUT BOULEVARD • EAST HARTFORD. CT




                                                                                           DAVID S. LAVERTY & ERWIN LAVERTY, EPA
                                                                                           HEATHER LAVERTY




                                                                                           David A, Zipfel, i it attorney
                                                                                           David A. Zipfel & ssoc i a tes, LLC
                                                                                           84 Connecticut Blvd
                                                                                           East Hartford, CT 06108
                                                                                           Tel. No. 528-4567
                                                                                           Juris No. 071240
                   LLC
          a ASSOCIATES.   LAW OFFICES OF DAVID A ZIPFEL




                                                                                                21
                                              Case 3:19-cv-00842-AVC Document 1 Filed 05/31/19 Page 32 of 42
601 5Z8 4567 • FAX 18




                                        RETURN DATE: JUNE 11, 2019                SUPERIOR COURT

                                        PATTON Y. LAVERTY, HEATHER                JUDICIAL DISTRICT OF NEW BRITAIN
                                        LAVERTY, DAVID S. LAVERTY,
                                        GABRIEL LAVERTY, PPA DAVID S.
JUI115 NUMBER 071240 •




                                        LAVERTY & ERWIN LAVERTY, PPA
                                        HEATHER LAVERTY                           AT NEW BRITAIN
                                             PLAINTIFFS

                                        V.
ICUT BOULEVARO • EAST HARTFORD. C7 06




                                        KEVIN OSBORNE & OZZ EXPRESS, LLC
                                             DEFENDANTS                           MAY 1, 2019

                                                                 STATEMENT OF AMOUNT IN DEMAND

                                               The amount in demand is greater than FIFTEEN THOUSAND DOLLARS ($15,000.00)

                                        exclusive of interest and costs.

                                                                            THE PLAINTIFFS,
        z
       0                                                                    PATTON Y. LAVERTY, HEATHER LAVERTY,
       U
                                                                            DAVID S. LAVERTY, GABRIEL LAVERTY, PPA
     LLC •




                                                                            DAVID S. LAVERTY & ERWIN LAVERTY, PPA
                                                                            HEATHER LAVERTY
            ZIPFEL & ASSOCIATES.




                                                                                cA
                                                                            David A. Zipfe    en- attorney
                                                                            David A. Zipfel & Associates, LLC
                                                                            84 Connecticut Blvd
                                                                            East Hartford, CT 06108
        LAW OFFICES OF DAVID A.




                                                                            Tel. No 528-4567
                                                                            Juris No. 071240
    Case 3:19-cv-00842-AVC Document 1 Filed 05/31/19 Page 33 of 42




STATE OF CONNECTICUT:
                    : ss: WETHERSFIELD                        MAY 2, 2019
COUNTY OF HARTFORD :

       Then and by virtue hereof and by direction of the Plaintiff's Attorney, 1 left a
verified true and attested copy of the original WRIT, SUMMONS, COMPLAINT AND
STATEMENT OF AMOUNT IN DEMAND, with and in the hands of the Clerk in
charge at the office of SIBONGILE MAGUBANE, COMMISSIONER OF MOTOR
VEHICLES FOR THE STATE OF CONNECTICUT, at least twelve days before the
session of the Court to which this Writ is returnable. Said Commissioner is the duly
authorized agent and attorney to accept service for the within named non-resident
defendant KEVIN OSBORNE, (and paid Statutory Fees in the amount of $20.00)
pursuant to Connecticut General Statutes Section 52-62, in the said town of
WETHERSFIELD, County of Hartford.


       And also, on the 2" day of MAY, 2019, I deposited in the Post Office at EAST
HARTFORD, postage prepaid and certified, article number 7017 1450 0002 3433 4213,
return receipt requested, a verified true and attested copy of the original WRIT,
SUMMONS, COMPLAINT AND STATEMENT OF AMOUNT IN DEMAND, with my
doing thereon endorsed, addressed to the within named non-resident defendant:

                              KEVIN OSBORNE
                              60 MINE ROAD
                              EVARTS, KY 40828-6362

                       SUPPLEMENTAL RETURN TO FOLLOW

       And also, on the 2" day of MAY, 2019, I left a verified true and attested copy of
the original WRIT, SUMMONS, COMPLAINT AND STATEMENT OF AMOUNT IN
DEMAND, with and in the hands of the Clerk in charge at the office of SIBONGILE
MAGUBANE, COMMISSIONER OF MOTOR VEHICLES FOR THE STATE OF
CONNECTICUT, at least twelve days before the session of the Court to which this Writ
is returnable. Said Commissioner is the duly authorized agent and attorney to accept
service for the within named non-resident defendant OZZ EXPRESS, LLC, (and paid




                                   KEITH D. NIZIANKIEWICZ
                                    CONNECTICUT STATE MARSHAL
                                                                    4,,V   , V,V ,   • e•nt.
                                Case 3:19-cv-00842-AVC Document 1 Filed 05/31/19 Page 34 of 42




                            Statutory Fees in the amount of $20.00) pursuant to Connecticut General Statutes Section
                            52-62, in the said town of WETI-IERSFIELD, County of Hartford.


                                   And also, on the 2ND day of MAY, 2019, I deposited in the Post Office at EAST
                            HARTFORD, postage prepaid and certified, article number 7017 1450 0002 3433 4220,
                            return receipt requested, a verified true and attested copy of the original WRIT,
                            SUMMONS, COMPLAINT AND STATEMENT OF AMOUNT IN DEMAND, with my
                            doing thereon endorsed, addressed to the within named non-resident defendant•

                                                          OZZ EXPRESS LLC
                                                          PAUL OZERUGA, AGENT
                                                          6184 JAMESTOWN CIRCLE
                                                          PARMA, OH 44134-4036

                                                   SUPPLEMENTAL RETURN TO FOLLOW
4-
            of Hartford
     inistrative Services




                                   And also, on the 4TH day of MAY, 2019, by Special Direction, I deposited in the
                            Post Office at EAST HARTFORD, postage prepaid and certified, article number 7017
                            1450 0002 3433 4176, return receipt requested, a verified true and attested copy of the
                            original WRIT, SUMMONS, COMPLAINT AND STATEMENT OF AMOUNT IN
                            DEMAND, with my doing thereon endorsed, addressed to the within named non-resident
                            defendant:

                                                          KEVIN OSBOURNE
                                                          PO BOX 826
                                                          EVARTS, KY 40828-0826

                                                   SUPPLEMENTAL RETURN TO FOLLOW




                                                               KEITH D. NIZIANKIEWICZ
                                                                CONNECTICUT STATE MARSHAL
    Case 3:19-cv-00842-AVC Document 1 Filed 05/31/19 Page 35 of 42




     The within is the original WRIT, SUMMONS, COMPLAINT AND
STATEMENT OF AMOUNT IN DEMAND, with my doings thereon endorsed,




DMV Comm,        $ 40.00
Verified pages   100.00                                       KEITH NI ANKIE CZ
Endorsements        4.00                                      CT STATE 1ARSH,
Service            60.00                                      HARTFORD COUNTY
Travel             15.00
Postage            15.60

Total            $234.60




                               KEITH D. NIZLANKIEWICZ
                                CONNECTICCT STATE MARSHAL
                           ^
                                _-•-•^^^^-
                                                                  ^^•-•
                                             1,-
                                                   -A
                                                        -M.
Case 3:19-cv-00842-AVC Document 1 Filed 05/31/19 Page 36 of 42




                        EXHIBIT B
                           Case 3:19-cv-00842-AVC Document 1 Filed 05/31/19 Page 37 of 42


APPEARANCE                                                                   STATE OF CONNECTICUT
JD-CL-12 Rev. 1-12                                                                                                                            Instructions — See Back/Page 2
P.B. §§ 3-1 thru 3-6, 3-8, 10-13, 25A-2                                         SUPERIOR COURT
                                                                                        www.jud.ct.gov
Notice To Self-Represented Parties
A self-represented party is a person who represents himself or herself. If you are a self-
represented party and you filed an appearance before and you have since changed your address,
you must let the court and all attorneys and self-represented parties of record know that you have                                             Return date
changed your address by checking the box below:                                                                                                Jun-11-2019
   I am filing this appearance to let the court and all attorneys and self-represented                                                         Docket number

   parties of record know that I have changed my address. My new address is below.                                                             HHB-CV-XX-XXXXXXX-S
Name of case (Full name of Plaintiff vs. Full name of Defendant)
LAVERTY, PATTON Y Et Al v. OSBORNE, KEVIN Et Al
                         C]             ❑
                                                           Address of Court (Number, street, town and zip code)
Judicial Housing    Small      Geographic
District Session Claims Area number
                                                    20           FRANKLIN SQUARE NEW BRITAIN, CT 06051
Scheduled Court date (Criminal/Motor Vehicle Matters)



Please Enter the Appearance of
Name of self-represented party (See "Notice to Self-Represented Parties" at top), or name of official, firm, professional corporation, or individual Juris number of attorney or firm
attorney
                                                                                                                                                             404459
MORRISON MAHONEY LLP
Mailing Address (Number, street) (Notice to attorneys and law firms - The address to which papers will be mailed from the   Post office box           Telephone number (Area code first)
court is the one registered or affiliated with your juris number. That address cannot be changed in this form.)

ONE CONSTITUTION PLAZA 10TH FLOOR                                                                                                                     860-616-4441
City/town                                         State       Zip code                  Fax number (Area code first)        E-mail address
HARTFORD                                           CT          06103                     860-244-3800                       cdjoyce@morrisonmahoney.com
in the case named above for: ('x" one of the following parties; if this is a Family Matters case, also indicate the scope of your appearance)
 ❑  The Plaintiff (includes the person suing another person).
 El All Plaintiffs.
 El The following Plaintiff(s) only:
 El The Defendant (includes the person being sued or charged with a crime).
 ID The Defendant for the purpose of the bail hearing only (in criminal and motor vehicle cases only).
 El All Defendants.
 El The following Defendant(s) only:
 r] Other (Specify):
 [ This is a Family Matters case and my appearance is for: ("x" one or both)
            n    matters in the Family Division of the Superior Court                                      ❑ Title IV-D Child Support matters
Note: If other counsel or a self-represented party has already filed an appearance for the party or parties "x'd" above, put
      an "x" in box 1 or 2 below:
1.          This appearance is in place of the appearance of the following attorney,
            firm or self-represented party on file (P.B. Sec. 3-8):
                                                                                                                                   (Name and Juns Number)
2.   H This appearance is in addition to an appearance already on file.
I agree to accept papers (service) electronically in this case under Practice Book Section 10-13                                                                       Yes        ❑ No
Signed (Individual attorney or self-represented party)                                 Name of person signing at left (Print or type)                             Date signed
     428924                                                                             CARA DIANE JOYCE                                                          May 31 2019
Certification
I certify that a copy of this document was mailed or delivered electronically or non-electronically on (date) May 31 2019       to all attorneys
and self-represented parties of record and that written consent for electronic delivery was received from all attorneys and self-represented
parties receiving electronic delivery.
Name and address of each party and attorney that copy was mailed or delivered to*                                                                              For Court Use Only
DAVID ZIPFEL - AND ASSOCIATES, LLC/84 CONNECTICUT BLVD./EAST HARTFORD, CT 06108




Signed (Signature of filer)                          Print or type name of person signing                 Date signed              Telephone number
     428924                                           CARA DIANE JOYCE                                     May 31 2019             860-616-7650
if necessary, attach an additional sheet or sheets with the name of each party and the address which the copy was mailed or delivered to.
               Case 3:19-cv-00842-AVC Document 1 Filed 05/31/19 Page 38 of 42


                       Continuation of JDCL12 Appearance Form for HHB-CV-XX-XXXXXXX-S

                               Submitted By MORRISON MAHONEY LLP (404459)

                                Additional Party(ies) (Continued from JDCL12)


For these party(ies)

Pty# D-01 KEVIN OSBORNE

Pty# D-02 OZZ EXPRESS LLC

                                          ***** End of Party List *****
             Case 3:19-cv-00842-AVC Document 1 Filed 05/31/19 Page 39 of 42
You have successfully e-filed!                                                                                                     Page 1 of 1




Attorney/Firm: MORRISON MAHONEY LLP (404459)                                        E-Mail: kcunningham@morrisonmahoney.com Logout
e HHB-CV19-6052573-S          LAVERTY, PATTON Y Et Al v. OSBORNE, KEVIN Et Al
Prefix: NB3                   Case Type: VO1                 File Date: 05/13/2019                       Return Date: 06/11/2019
Hide Instructions                                You have successfully e-filed!
Instructions: Information about this filing is provided on this page, including the date and time of this transaction and the filing date. Pleas(
select the Print button to print a copy of this Confirmation. Then, select the Return to Superior Court E-Filing Menu if you wish to do
additional e-filing or Logout if you are finished filing.

                                                                       Print
                    Confirmation of E-filed Transaction (print this page for your records)
                                      Docket Number:HHB-CV-XX-XXXXXXX-S
                                          Case Name:LAVERTY, PATTON Y v. OSBORNE, KEVIN
                                  Type of Transaction:Appearance
                                            Date Filed: May 31 2019
                                      Appearance by:404459 MORRISON MAHONEY LLP
                                                 Appearance for this Party(ies)
                              Party #                                                                    Party Name
                                 D-01                                                                 KEVIN OSBORNE
                                 D-02                                                                OZZ EXPRESS LLC
                                  Document Filed:JD-CL-12 Appearance
                      Date and Time of Transaction: May 31 2019 2:11:12 PM
                                                        Return to Civil / Family Menu




                                                Copyright © 2019, State of Connecticut Judicial Branch




https://efile.eservicesjud.ct.gov/appearance/Confirmation0fEFiling.aspx?cm=4219373&u... 5/31/2019
Case 3:19-cv-00842-AVC Document 1 Filed 05/31/19 Page 40 of 42




                       EXHIBIT C
  Case 3:19-cv-00842-AVC Document 1 Filed 05/31/19 Page 41 of 42




DOCKET NO.: HHB-CV19-6052573-S                        :   SUPERIOR COURT

PATTON Y. LAVERTY, ET AL.                             : J. D. OF NEW BRITAIN

               v.                                         AT NEW BRITAIN

KEVIN OSBORNE, ET AL.                                     MAY 31, 2019


         NOTICE OF FILING NOTICE OF REMOVAL IN FEDERAL COURT

       Pursuant to 28 U.S.C. §1446(d), the undersigned, on behalf of the defendants, Kevin

Osborne and Ozz Express, LLC (hereinafter "the Defendants"), hereby provides notice that it

will file a Notice of Removal of this action in and to the United States District Court for the

District of Connecticut. A copy of the Notice of Removal is attached hereto as Exhibit A.

       According to 28 U.S.C. § 1446(d), this notice hereby effectuates removal of this action

thereby preventing any further action in the Superior Court.

                                                          THE DEFENDANTS,
                                                          KEVIN OSBORNE and
                                                          OZZ EXPRESS LLC

                                                          BY:    /s/ Cara D. Joyce (428924)
                                                                   Cara D. Joyce, Esq.
                                                                   Morrison Mahoney LLP
                                                                  - Their Attorney -




                                                     1
                             MORRISON MAHONEY LLP • COUNSELLORS AT LAW
                        1000 LAFAYETTE BOULEVARD, SUITE 702, BRIDGEPORT, CT 06604
                                       203-965-4900 • JURIS NO. 436691
  Case 3:19-cv-00842-AVC Document 1 Filed 05/31/19 Page 42 of 42




                                       CERTIFICATION


        The undersigned hereby certifies that a copy of the above was mailed or electronically
delivered on May 31, 2019 to all attorneys and self-represented parties of record and that
written consent for electronic delivery was received from all attorneys and self-represented
parties of record who were electronically served:


David A. Zipfel, Esq.
David A. Zipfel and Associates, LLC
84 Connecticut Blvd.
East Hartford, CT 06108
Counsel for Plaintiff
(does not accept electronic service)




                                                           /s/ Cara D. Joyce
                                                          Cara D. Joyce (428924)




                                                    1
                            MORRISON MAHONEY LLP • COUNSELLORS AT LAW
                  1000 LAFAYETTE BOULEVARD, SUITE 702, BRIDGEPORT, CONNECTICUT 06604
                                     (203) 965-4900 • JURIS NO. 436691
